oC Co SO UO FF BH Ne

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Criminal No. ZL MT Gl4-TLIB
Plaintiff, !
v. _ DETENTION ORDER
Jose4 Fe clan Nr
Defendant.

 

A. Order For Detention |

After conducting a detention hearing pursuant to 18 U.S.C.§3142/(f) of the Bail Reform Act,
the Court orders the above named defendant detained without bail pursuant to 18 U.S.C.
§3142(e) and (i). |
B. Statement of Reasons For the Detention

The Court orders the defendant's detention because it finds: |

xX By a preponderance of the evidence that no condition or combination of
conditions will reasonably assure the appearance of the defendant as
required. |
By clear and convincing evidence that no condition or combination of
conditions will reasonably assure the safety of any other person and the

community.

 
B&B WwW Wh

Oo Oo ~J Bw WT

- 10
11
12
13

14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cc, Findings of Fact |

The Court’s findings are based on the evidence presented to the Court, including the
criminal complaint and attorney proffer(s), and the information contained in the Pretrial Services
Report. After considering all of the relevant information and evidence, the Court finds as follows:

(1) Nature and circumstances of the offense charged: (SUSE Syd) |

— (a) The offense charged: 3 fs maaleions AUS ORY ;

is a serious crime and carries a maximum penalty of 20 Vat DS

_.__ and a mandatory minimum sentence of Vlad 9
(b) The offense is a crime of violence, |
(c} The offense is a federal crime of terrorism listed in 18 U.S.C.

§2332b(g)(5)(B) for which the maximum term of imprisonment is 10 years or more.

ee (d} The offense involves a narcotic drug.

(e) The offense involves a large amount of controiled substances, to wit:

 

(2) Weight of the evidence against the defendant. The Court acknowledges that this is the
least significant factor but finds as follows:

Ye (a) There is probable cause to believe the named defendant committed the
charged offense.

(b) The evidence against the defendant is strong including that

 

(3) History and characteristics of the defendant:

The defendant appears to have a mental condition which may affect
whether the defendant will appear. Somnily lines phy
_____-so The defendant has noplimitedrfamily ties to the community.

The defendant is not a long time resident of the community.

The defendant does not have significant community ties.

The defendant has significant family ties to Mexico.

The defendant has other significant ties to Mexico.

 
—

bo bho he BO — — — — he —_ — — — amd

Oo ec NUN DR A Fk BW DN

 

The defendant does not have steady employment in the United States.
The defendant does not have substantial financial resources or assets in the
United States.

an
x The defendant did not present onvie sufficient bond proposal.

 

Past conduct of the defendant:

 

The defendant has a history relating to drug abuse.
The defendant has a history relating to alcohol abuse.
kh The defendant has a significant prior criminal record.
The defendant has a prior record of failure to appear at court proceedings.

ne The defendant has a prior record of probation, parole or supervised release

. Violations and/or revocations,

The defendant is an illegal alien and is subject to , deportation.

The defendant is a legal alien and will be subject to deportation if

convicted. O
KR other: O aot, La trzorivte. y Apt tek he L a hes Za Y
aaa) Crrerb te pte tC Mite uchn Meng Pleo 100
vo ltr 2)! ar tral Arde PP Go el f.
Nha L Bene J 7

 

At the time ofthe current arrest, ‘tne defendant was on:
Probation Parole .
_ Release pending trial, sentence, appeal or completion of sentence.
(4) The nature and seriousness of the danger posed by the defendant’s release are as

follows:

 

 

 

 

faa

 
—

(5) Rebuttabie Presumptions

In determining that the defendant should be detained, the Court also relied on the
following rebuttable presumption(s) contained in 18 U.S.C. §3142(e) which the Court finds |
the defendant has not rebutted.

— (a) That no condition or combination of conditions will reasonably assure the

Oo .o& JN DBD HH SP WY N

th bh — — bo — — — —_ —_— — —
— Oo .o oo ~] On LA > ww bo ca ©

Ny MY we NY Ww &
eo aN DH A BP WwW

Nh
ho

 

D.

safety of any other person and the community because the Court finds that
the crime involves:

(A) A crime of violence or a crime listed in 18 U.S.C,
§2332b(g)(5)(B) for which the maximum sentence is 10 years or more; or

.(B) An offense for which the maximum penalty is life imprisonment
or death; or

 

(C) A controlled substance violation which has a maximum penalty
of 10 years or more; or,

(D) A felony after the defendant had been convicted of two or more
offenses described in (A) through (C) above,

 

AND the defendant has a prior conviction for one of the crimes mentioned in
(A) through (C) above, which was committed while the defendant was on
pretrial release and no more than five years have passed since his release
from imprisonment for that crime.

(b) That no condition or combination of conditions will reasonably assure the

“appearance of the defendant as required and the safety of the community
because the Court finds that there is probable cause to believe:

(A) That the defendant has committed a controlled substance
violation which has a maximum penalty of 10 years or more.

-(B) That the defendant has committed an offense under 18 U.S.C.
88924 (c), 956(a) or 2332b,

(C) That the defendant has committed an offense listed in 18 U.S.C.
§2332b(g)(5)(B) which has a maximum penalty of 10 years or more.

(D) That the defendant has committed an offense involving a minor
victim under 18 U.S.C. §§1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,
ough, Agee), (2) or (3), 2252A(a){1), (2), (3) or (4), 2260, 2421, 2422,
2423 or .

Additional Directives

IT IS ORDERED that the defendant be committed to the custody of the Attorney General

or his designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending appeal.

The defendant shall be afforded a reasonable opportunity for private consultation with his counsel.

4

 
eo sa DH A

sO

10
1]
12
13
14
15
16
17
18
19
20
21

22

23
24
225
26
27
28

 

While in custody, on order of a court of the United States or on request of an attorney for
the government, the person in charge of the corrections facility shall deliver the defendant to a
United States Marshal for the purpose of an appearance in connection with a court proceeding or
any other appearance stipulated to by defense and Government counsel.

This order is made without prejudice to modification by this Court.

IT IS SO ORDERED.

Dated: 2 pz!

 

[i
United States Magistrate Judge

cc: District Judge
All Counsel of Record

LAChambers Major\Criminal\Detention\Form Detention Order.wpd 5

 
